Citation Nr: 1549094	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-33 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to increased initial ratings for posttraumatic stress disorder rated as 30 percent prior to August 30, 2012, and as 50 percent since then.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for degenerative changes of the cervical spine.  

4.  Entitlement to service connection for a skin disability to include actinic keratosis, basal cell, and squamous cell carcinoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran also appealed the issue of entitlement to service connection for tinnitus.  A November 2013 rating decision granted service connection for tinnitus.   Therefore, that issue is not before the Board. Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to service connection for bilateral hearing loss and degenerative changes of the cervical spine and entitlement to increased initial ratings for PTSD being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's skin disability is not attributable to his active military service


CONCLUSION OF LAW

Criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file) which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that he has a skin disability as a result of his active duty service.  Specifically, he avers that he was exposed to radiation from the sun during his service.  In the alternative he contends that his skin disability resulted from exposure to herbicides.  He specifically reported that he served in the Infantry and traveled on land crafts during 1971 while serving aboard the USS Duluth and the USS St. Louis. 

For historical purposes, the Veteran's claim for service connection for a skin disability was denied in an October 2011 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.

A review of the Veteran's DD-214 reflects that he had one year, three months, and eighteen days of foreign and/or sea service.  The DD-214 reflects that he received the Vietnam Service Medal.  

The Veteran's service personnel records reflect that the Veteran served aboard the USS St. Louis and the USS Duluth during his active duty service.  He was noted to have participated as a member of TG 79.4 in contiguous waters of the Republic of Vietnam.  

A review of the Veteran's service treatment records does not reveal any complaints, findings, or treatment for any skin disability.  The Veteran's June 1970 entrance examination and May 1972 separation examination revealed normal clinical evaluations of the skin.  He was noted to have a circumcision and a vaccination scar of the left upper arm at those times.  

Post-service treatment reports from M. Shinn, M.D., reveal treatment for actinic keratoses beginning in May 1990.  

Post-service treatment reports from MedCosmetic reveal treatment for multiple solar keratoses beginning in May 2003.  

In an October 2010 statement, N. Waxman, M.D., indicated that the Veteran had two years of service in the tropics during the Vietnam War and reported frequent sunburns during his tour of duty.  She noted that the Veteran had fairly extensive sun damage to his skin and some premalignant keratoses as well as a squamous cell carcinoma in-situ which were expected to be treated.  She noted that sun damage and skin cancer of the type the Veteran was diagnosed were typically the result of the accumulation of years of sun exposure.  She concluded, however, that the intense sun exposure that the Veteran had during his tour of duty probably contributed significantly to his current skin condition.  

In an entry dated in June 2011, Dr. Shinn noted that the Veteran had sunburns during his military career in the South Pacific.  Dr. Shinn indicated that he strongly suspected that the Veteran's twenty year history of actinic keratoses was related to his time in the military.  Dr. Shinn also observed the presence of a squamous cell carcinoma which he suggested was likely due to the Veteran's military service.  

At a VA examination in September 2011, the Veteran was diagnosed with actinic keratosis and squamous cell carcinoma.  The examiner noted that the Veteran began treatment with a private practitioner for actinic keratosis in the 1980s.  Following a review of the claims file and interview with and examination of the Veteran, the examiner opined that the Veteran's skin disability was less likely than not incurred in or caused by service.  The examiner's rationale was that while the Veteran had sun exposure in service, the medical literature states that actinic keratosis and squamous cell carcinoma of the skin is from years of cumulative exposure rather than the fifteen months during which the Veteran was exposed during service.  She noted that the Veteran's skin conditions could be due to pre- and post-military exposure.  

Dr. Waxman submitted a second statement dated in November 2013 at which time she again noted that the Veteran had two years of service in the tropics during the Vietnam War and he reported frequent sun burns during service.  She noted that he had fairly extensive sun damage to his skin and some premalignant keratoses.  She also reported that he had been diagnosed with a squamous cell carcinoma in situ on the neck in October 2010 and a basal cell carcinoma of the nose in October 2013.  She indicated that sun damage and basal cell and squamous cell skin cancers are typically the result of the accumulation of sun exposure.  She concluded, however, that the intense exposure the Veteran had during his tour of duty probably contributed significantly to his current skin condition.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that his skin conditions began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.   38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged herbicide exposure.  Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994) (service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997) (service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, service in Vietnam will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Inland waterways are not defined in VA regulations.  However, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  Of note, skin cancer is not a disease that is presumed to have been caused by herbicide exposure.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection a skin disability, including as due to exposure to herbicides.

As an initial matter, the Board notes that the Veteran's period of active service does not appear include service in country in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  Although he served during the Vietnam War upon ships which were in the contiguous waters of Vietnam, the Veteran's service personnel records do not document any service in the inland waterways or on land in Vietnam.  Thus, the Veteran will not be afforded the presumption of exposure to herbicides during service.  

However, even if herbicide exposure were presumed, none of the skin conditions on appeal are contained in the list of conditions presumed to be the result of herbicide exposure.  While service connection can be established for conditions not on the presumptive list, such would requires a medical opinion establishing such a link, and the file is void of such an opinion.  Additionally, the Veteran's skin cancer did not onset either in service or within a year of service.  Consequently, the Board finds that the Veteran is not entitled to service connection for a skin disability on a presumptive basis. 

The Board will now consider whether service connection is warranted for a skin disability on a direct basis. 

The Board finds that the most probative evidence of record does not show a relationship between the Veteran's skin disability and his period of active service.  While the Veteran's private practitioners have indicated that it is possible that the Veteran's actinic keratosis, basal cell carcinoma, and squamous cell carcinoma could be related to his active duty service, none of the private opinions provided rationales to support the opinions, and none of the opinions cited to any medical literature to support their conclusions.  Moreover, the opinions from Dr. Waxman acknowledge that the Veteran's skin disabilities are typically the result of the accumulation of sun exposure.  Although she indicated that the Veteran had twenty-four months of exposure to sun in the tropics, in fact, the Veteran's DD-214 reflects a little over fifteen months of foreign or sea service.  The Veteran has suggested that he had additional sun exposure in basic training.

The VA examiner concluded that it is less likely than not that the Veteran's skin disability either began during or was otherwise caused by his military service.  The examiner reviewed the claims file, considered the Veteran's contentions, and provided a rationale to support the opinion.  Additionally, aside from the Veteran's lay contentions, there has been no medical evidence presented to link his skin disability to his claimed herbicide exposure which has not been conceded by the Board.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's skin conditions.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

Here, the Board finds that the most probative opinion of record finds it less likely than not that the Veteran's skin conditions were the result of sun exposure during his military service.  The examiner noted that the Veteran had many years of sun exposure both before and after service, which is a fact that the private medical opinions simply have not overcome.  Several private medical opinions have suggested that the Veteran's skin conditions may have been the result of the Veteran's sun exposure in service.  However, these opinions failed to provide a medical explanation as to why sun exposure during two years of military service as opposed to the decades of sun exposure during the rest of the Veteran's life, was the cause of the Veteran's skin conditions that developed years after military service.  

The Board acknowledges the Veteran's assertions that he had significant sun exposure and even bad sun burns during service.  However, the medical opinions that have been provided have not made it clear to the Board why this small window of sun exposure should be considered to be the cause of the Veteran's current skin conditions.

The Veteran has not submitted any competent evidence that skin cancer manifested within one year of his separation from service or is related to exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that he has a skin disability related to his active service, specifically to exposure to the sun in service or to exposure to herbicides, the Veteran's opinion is not competent to provide the requisite etiology of the skin disability because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his skin disability and his military service. 

Therefore, the lay statements regarding the Veteran's disability being related to service and his exposure to the sun or his claimed herbicide exposure in service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the weight of the evidence is against the claim for service connection for a skin disability, and the claim is denied. 


ORDER

Service connection for a skin disability to include actinic keratosis, basal cell, and squamous cell carcinoma is denied.  




REMAND

With regard to the claim for increased ratings for PTSD, the Veteran's representative noted that the Veteran has not been afforded a VA examination to assess the severity of this disability since August 2012, and essentially suggested that the Veteran's disability could have worsened since the last examination.  As such, an additional examination should be provided.

With regard to the claim for bilateral hearing loss, the Veteran was afforded a VA examination in September 2013.  The examiner concluded that the Veteran's bilateral hearing loss was less likely than not caused by or as a result of the Veteran's military service.  The examiner's rationale was that the Veteran's hearing levels were within normal limits at his entrance and separation from service.  In an addendum opinion obtained in November 2013, the same VA examiner included additional rationale.  He noted that the Veteran had normal auditory thresholds at separation and a standard threshold shift did not occur for either ear when comparing entrance and separation examinations.  The Veteran also submitted a private medical opinion from an audiologist in December 2013 who indicated that the Veteran's hearing loss was related to his military noise exposure, based on the Veteran's case history, configuration of hearing loss, and service connection for tinnitus.  The VA examiner did not include any reference to what a standard threshold shift is and the Board notes that the Veteran's hearing thresholds did shift, albeit, slightly when comparing his entrance and separation examinations.  It is also unclear why the "configuration of hearing loss" as noted by the private audiologist suggested the Veteran's bilateral hearing loss was the result of military service.  Consequently, another opinion should be obtained to clarify the VA examiner's rationale.  

With regard to the claim for a cervical spine disability, the Veteran has not been afforded a VA examination to assess the nature and etiology of this disability.  He submitted a private medical opinion from a physician which indicates that the trauma the Veteran sustained during his military service has contributed to his current spine condition and should qualify for military benefits.  He also submitted a statement from a licensed massage therapist who found that the Veteran's chronic cervical spine pain could have been caused by the Veteran's military service.  However, neither opinion appeared to contain sufficient rationale or familiarity with the Veteran's claims file to support a grant of service connection.  Nevertheless, in light of the private opinions of record, the Veteran should be afforded a VA examination to determine the etiology of the claimed cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the service connected PTSD.  

2.  Submit the Veteran's claims file to the VA audiologist who performed the September 2013 VA examination and offered the addendum opinion in November 2013.  If that examiner is not available, submit the claims file to another examiner.  The examiner is requested to review the claims file to include the private audiological opinion dated in December 2013 and provide an addendum opinion with a complete explanation for the conclusion that a standard threshold shift did not occur from the Veteran's entrance to his separation.  The examiner should address the private examiner's conclusion that the Veteran's hearing loss is more likely than not related to service based on his case history, configuration of hearing loss, and service connection for tinnitus, addressing why this configuration does or does not support military noise exposure as the cause of the Veteran's bilateral hearing loss.  A complete rationale should be included with the opinion.  

3.  Schedule the Veteran for an appropriate VA examination of his cervical spine.  The claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should include a diagnosis for the cervical spine and then opine as to whether it is as likely as not (50 percent probability or greater) that a cervical spine disability first manifested in service or within a year after discharge from active service, or is otherwise related to active service, to include the Veteran's claimed injury sustained during an exercise while on active duty.  

The examiner should accept as accurate the Veteran's assertion that he was used as a demonstration piece by a drill instructor during basic training as he asserted in a November 2011 statement, to include that his recollection of injuring his neck.  

4.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


